     Case 2:20-cv-00502-JAM-KJN Document 10 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NGUYEN LUC VAN,                                    No. 2:20-cv-0502 KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    GIVENS, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se. On March 16, 2020, plaintiff’s complaint
18   was dismissed with leave to amend within thirty days. On April 16, 2020, plaintiff filed an
19   untitled two-page document in which it appears he disagrees with a portion of the court’s
20   screening order. However, plaintiff did not provide a proposed amended complaint. Plaintiff
21   notes that his prison is on lockdown, and claims that when he can access the law library, he will
22   send more evidence to the court.
23           Plaintiff is advised that he should not send evidence to the court at this time. The court is
24   not a repository for evidence. Rather, plaintiff should provide evidence only when such evidence
25   is in dispute, such as in connection with a dispositive motion, for example, a motion for summary
26   judgment, or at trial.
27   ////
28
     Case 2:20-cv-00502-JAM-KJN Document 10 Filed 04/21/20 Page 2 of 2

 1           In light of the court’s screening order, and the fact that prisons are on lockdown due to the

 2   COVID-19 virus, the court construes plaintiff’s filing as a request for extension of time in which

 3   to file an amended complaint that complies with the March 16, 2020 order. Plaintiff’s request is

 4   granted. Plaintiff is cautioned that failure to timely file an amended complaint will result in a

 5   recommendation that this action be dismissed.

 6           Good cause appearing, IT IS HEREBY ORDERED that:

 7           1. Plaintiff’s April 16, 2020 filing (ECF No. 9), is construed as a request for extension of

 8   time;

 9           2. Plaintiff is granted sixty days from the date of this order in which to file an amended

10   complaint; and

11           3. The Clerk of the Court shall send plaintiff the form for filing a civil rights complaint by

12   a prisoner.

13   Dated: April 21, 2020

14

15
     /van0502.36
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
